Title: From George Washington to Brigadier General Thomas Mifflin, 31 January 1777
From: Washington, George
To: Mifflin, Thomas



Dr Sir,
[31 January 1777]

The Season is approachg when We shall have Use for Tents; You will therefore pay particular Attention to this Article—All the old ones should be collected & the necessary repairs be made now, that when called for they may be ready—The Tomhauks or light hatchetts also deserve yr Notice, they should be made light & substantial, so calculated as to be made apart of the Soldier’s Accoutremts & carried with Convenience—Too much regard can not be paid to the Waggons; as many should be provided as will serve all the purposes of each Battalion, for their Baggage, Amunition & Entrenchg Tools. I would recommend

to you to have Chaises Marine made for the Artillery & Regimental amunition, light, strong & covered, and not let the Army be encumbered with heavy & unweildy Waggons when the purposes can be answered with others full as well & probably better—Upon the whole, this is the Time to prepare every thing in yr departmt, let me therefore entreat you to spare no pains in equipping Us completely for the ensuing Campain. I am &C.
